      Case 4:19-cv-03425-JST Document 85 Filed 01/27/20 Page 1 of 4



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   JOSHUA L. RAYES (SBN 316208)
     jrayes@polsinelli.com
 4   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 5   Palo Alto, CA 94304
     T: 650-461-7700
 6   F: 650-461-7701
 7   Phillip J.R. Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 8   POLSINELLI PC
     900 West 48th Place, Ste. 900
 9   Kansas City, MO 64112
     T: 816-753-1000
10   F: 816-753-1536
11   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
12

13                               UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION
16

17   NIANTIC, INC.,                              Case No. 4:19-cv-03425 JST
18                 Plaintiff,                    DEFENDANTS RYAN HUNT’S AND
                                                 ALEN HUNDUR’S ADMINISTRATIVE
19          v.                                   MOTION TO DEEM MOOT PLAINTIFF
                                                 NIANTIC, INC.’S COMBINED MOTION
20   GLOBAL++, et al.,                           TO DISMISS COUNTERCLAIMS FOR
                                                 FAILURE TO STATE A CLAIM,
21                 Defendants.                   MOTION TO STRIKE
                                                 COUNTERCLAIMS, AND MOTION TO
22                                               STRIKE DEFENDANTS’ AFFIRMATIVE
                                                 DEFENSES
23

24                                               Judge: Honorable Jon S. Tigar

25                                               Date Action Filed: June 14, 2019

26

27

28
                                                       ADMIN. MTN TO DEEM MOOT NIANTIC’S
                                                       COMBINED MTD COUNTERCLAIMS, MTS
                                                                   CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 85 Filed 01/27/20 Page 2 of 4



 1          Pursuant to Civil Local Rule 7-11, Defendants Ryan Hunt and Alen Hundur
 2   (collectively, “Defendants”) hereby move this Court for an Order deeming moot Plaintiff

 3   Niantic, Inc.’s (“Niantic”) motion to dismiss counterclaims for failure to state a claim, motion

 4   to strike counterclaims under California Code of Civil Procedure § 425.16, and motion to strike

 5   Defendants’ affirmative defenses (“Motion to Dismiss”).

 6          On June 14, 2019, Niantic filed an original complaint against Defendants. Dkt. 1. On

 7   October 1, 2019, the Court issued a scheduling order with a deadline to add parties or to amend

 8   the pleadings by January 24, 2020. Dkt. 57. On October 24, 2019, Defendants filed an answer

 9   alleging affirmative defenses and counterclaims. Dkt. 64. On November 14, 2019, Niantic filed
     its Motion to Dismiss, Dkt. 69, and, on December 30, 2019, a reply in support of its Motion to
10
     Dismiss (“Reply”).    Dkt. 81. In its Reply, Niantic raised new arguments and put forth new
11
     evidence not raised in its Motion. See, e.g., Dkt. 81 at 4-7 (raising arguments for the first time,
12
     based on new evidence, regarding Niantic’s communications with Domains by Proxy). On
13
     January 24, 2020, after briefing the Motion to Dismiss, Niantic filed a First Amended Complaint
14
     (“FAC”). Dkt. 84. The FAC added eight new parties and numerous factual allegations not
15
     previously alleged in the original complaint. See id. Defendants plan to respond to the new
16
     arguments and evidence from the Reply and the new allegations in the FAC through a motion or
17
     responsive pleading, and the newly named Defendants anticipate asserting counterclaims of their
18
     own. Once Defendants file an Answer to the FAC, Niantic may file a renewed motion to dismiss.
19
     Addressing the motion at that time would save the Parties and the Court from having to address
20
     it on multiple occasions, and will likely result in narrowed issues.
21
            Regardless of how Defendants respond, the filing of the FAC renders moot Niantic’s
22
     pending Motion to Dismiss. “Once an amended pleading is interposed, the original pleading
23
     no longer performs any function in the case and any subsequent motion made by an opposing
24   party should be directed at the amended pleading.” 6 Charles Alan Wright et al., Federal
25   Practice & Procedure § 1476 (3d ed. 2010). Thus, for example, a properly-filed amended
26   complaint renders moot a motion directed at the original complaint. See Sanchez v. Oceanside
27   Investments, Inc., No. 15-cv-03453-MEJ, 2015 WL 6177460, at *1 (N.D. Cal. Oct. 21, 2015);
28
                                                       -1-
                                                                ADMIN. MTN TO DEEM MOOT NIANTIC’S
                                                                COMBINED MTD COUNTERCLAIMS, MTS
                                                                            CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 85 Filed 01/27/20 Page 3 of 4



 1   Gidding v. Anderson, No. C 07-04755 JSW, 2008 WL 2168398, at *5 (N.D. Cal. May 22,
 2   2008); Fritz v. Standard Sec. Life Ins. Co. of New York, 676 F.2d 1356, 1358 (11th Cir. 1982);

 3   see also Lowery v. Ala. Power Co., 483 F.3d 1184, 1219 (11th Cir. 2007) (“[A]n amended

 4   complaint supersedes the initial complaint and becomes the operative pleading in the case.”);

 5   Foreman v. Camfil Farr, Inc., No. 3:10 CV 664-RJC-DSC, 2011 WL 4747926, at *2

 6   (W.D.N.C. Jun. 9, 2011) (“It is well settled that a timely-filed amended pleading supersedes

 7   the original pleading, and that motions directed at superseded pleadings are to be denied as

 8   moot.”). A counterclaim is part of a responsive pleading. See Fed. R. Civ. P. 13(a) (“A

 9   pleading must state as a counterclaim any claim that . . . [is compulsory.]”); Fed. R. Civ. P.
     13(b) (“A pleading may state as a counterclaim against an opposing party any claim that is not
10
     compulsory.”). Therefore, when an amended complaint is filed, which the defendant is
11
     required to answer, a motion to dismiss counterclaims asserted in the earlier answer should be
12
     denied as moot. See BP West Coast Products, LLC v. Crossroad Petroleum, Inc., No. 12 CV-
13
     665 JLS (KSC), 2014 WL 4197554, at *1 (S.D. Cal. Aug. 22, 2014) (“In light of [d]efendants’
14
     filing of an amended answer, [plaintiff’s] motion to strike portions of [d]efendants’ prior
15
     pleading is MOOT.”); Foreman, 2011 WL 4747926, at *2 (“[B]ecause Defendant has been
16
     granted leave to file its Amended Answer and Counterclaim which will supersede the present
17
     Answer and Counterclaim, . . . Plaintiffs’ Motion to Dismiss and Motion for Judgment on the
18
     Pleadings [should] be denied as moot.”).
19
            Here, Niantic has filed an amended complaint and Defendants plan to file a motion or
20
     an answer to the FAC as a matter or right. In view of the new arguments, evidence, and
21
     allegations in Niantic’s Reply and the FAC, the factual basis supporting an answer Defendants
22
     will ultimately file will differ substantially from the factual basis supporting the answer to the
23
     original complaint. Thus, for the above reasons, the Court should deem moot Niantic’s Motion
24   to Dismiss and vacate the hearing on the Motion, currently set for January 29, 2020. Niantic
25   may file a renewed Motion to Dismiss after Defendants file an answer to the FAC, but until
26   then, it would be a waste of judicial and party resources to have a hearing on the now moot
27   Motion to Dismiss.
28
                                                       -2-
                                                                ADMIN. MTN TO DEEM MOOT NIANTIC’S
                                                                COMBINED MTD COUNTERCLAIMS, MTS
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 85 Filed 01/27/20 Page 4 of 4



 1

 2

 3
     Dated: January 27, 2020                    Respectfully Submitted,
 4
                                                POLSINELLI LLP
 5

 6
                                                /s/ FABIO E. MARINO
 7                                      By:      Fabio E. Marino

 8                                              Attorneys for Defendants
                                                RYAN HUNT AND ALEN HUNDUR
 9

10
11

12

13

14
15

16

17
18

19

20

21
22

23

24

25
26

27

28
                                          -3-
                                                    ADMIN. MTN TO DEEM MOOT NIANTIC’S
                                                    COMBINED MTD COUNTERCLAIMS, MTS
                                                                CASE NO. 4:19-cv-03425-JST
